The opinion of the court was delivered by
Johnston, J.:
Two attachment proceedings were commenced against Catharine 0. Heyl, executrix of the estate of Michael Heyl, deceased, one by the plaintiff, and the other by William Donifelser, each of which was prosecuted to final judgment in the district court and resulted in favor of the defendant. An attempt was made to obtain a review of the cases, but the court of appeals held that the record of the proceedings taken up by the plaintiff was not properly authenticated and ordered a dismissal. The Donifelser case, involving the same questions, was afterward reviewed and the judgment of the district court was reversed. (7 Kan. App. 606, 52 Pac. 468.) The plaintiff now insists that the decision of that case determined that its case was wrongly decided in the court below, and that it is entitled to be relieved from *635the effect of the erroneous judgment. It is contended that, as the judgment cannot be set aside and a new trial granted in accordance with the methods pointed out by the code, the assistance of equity may be invoked to effect that end. The plaintiff therefore began this proceeding in equity to obtain a new trial, stating all the facts pertaining to the litigation, including the one that by reason of. a defect in the record the merits of its attachment case were not reviewed, although it now appears from the decision of the companion case that plaintiff’s contention was correct. The court sustained a demurrer to the petition , holding that the facts stated therein did not constitute a cause of action against the defendant.
The demurrer was rightly sustained. The code prescribes the time and the methods for obtaining a new trial, and parties desiring one must conform to the statutory requirements. Here there was a trial upon the merits, with findings of fact and law, a motion for a new trial was overruled, and judgment was finally entered. An abortive effort was made to set aside the judgment, and it now stands as a final and binding adjudication. Judgments fraudulently obtained may be enjoined and vacated in courts of equity, but the assistance of equity may not be invoked to correct errors of law occurring in the course of judicial proceedings. The statute furnishes an adequate remedy which supersedes previously existing remedies. The remedy was lost by reason of a mistake in the certification of the record, but the mistake, whoever may have been responsible for it, constitutes no ground for equitable interference or for overlooking the limitations of the code as to the time and manner of vacating judgments and obtaining new trials. Aside from the absence of equitable grounds, the most *636liberal statute of limitations gives a district court but three years within which to vacate its own judgments or orders and to grant a new trial, and in the present case it appears that more than six years had elapsed. (Gen. Stat. 1897, ch. 95, §§ 601-603 ; Gen. Stat. 1899, §§4862, 4869.)
There is error in the judgment that was rendered against the plaintiff, but unfortunately for it the remedy which it seeks is not available. The judgment of the district conrt in sustaining the demurrer will be affirmed.